Citation Nr: 1429362	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  13-13 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection diabetes type 1, to include as secondary to mood disorder.

3.  Entitlement to service connection for a bilateral foot disorder, to include as secondary to diabetes type 1.


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran perfected an appeal of the claims listed on the title page.  The appeal was later transferred to the jurisdiction of the Atlanta, Georgia, RO.

In December 2012, the Veteran testified at a hearing before a Decision Review Officer at the RO, and, in May 2014, she testified at a personal hearing before the undersigned Veterans Law Judge sitting in Washington, D.C.  Transcripts of these hearings are associated with the record on appeal.  At the time of the Board hearing, the Veteran waived initial review by the Agency of Original Jurisdiction (AOJ) of evidence received after the February 2013 statement of the case (SOC).  See 38 C.F.R. § 20.1304 (2014).  Therefore, the Board may properly consider such newly received evidence.

Regarding the characterization of the issues on appeal, the RO denied service connection for depression and anxiety, and tendonitis of the bilateral feet; however, after a review of the Veteran's statements and the medical records, the Board has recharacterized these two issues as entitlement to service connection for an acquired psychiatric disorder and a bilateral foot disorder to fully consider the Veteran's contentions and the evidence of record.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009) (a claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").

The Board notes that the Veteran's claims file was processed using the Veterans Benefits Management System (VBMS) and additional records, to include a copy of the May 2014 Board hearing transcript, are contained in another electronic system, Virtual VA.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to diabetes type I and a bilateral foot disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Resolving all doubt in her favor, the Veteran's currently diagnosed mood disorder is attributable to her active duty service, and it is not possible to differentiate what portion of her occupational and social impairment are caused by each separately diagnosed acquired psychiatric disorder as her symptoms overlap considerably.    


CONCLUSION OF LAW

The criteria for entitlement to service connection for mood disorder have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for mood disorder is a complete grant of the benefit sought on appeal as to this issue, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations.

The Veteran contends that she has an acquired psychiatric disorder attributable to service.  She asserts that in service she experienced symptoms and behaviors, to include a suicidal gesture, that is indicative that she has manifestations of a psychiatric disorder during service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Although the Veteran described pre-service sexual abuse by family members, she did not report any pre-service psychiatric treatment or diagnosis.  In this regard, no psychiatric disability was documented upon the Veteran's entrance into service, and thus, she was presumed to be in sound condition.  See 38 C.F.R. § 3.304(b).  The Veteran's service treatment records document that she sought treatment for psychiatric symptoms.  In an undated service treatment record, the Veteran was noted to have "hysterical behavior."  In a May 1980 service treatment record, it documents that the Veteran had a suicidal gesture.  She was found to have an adjustment reaction.  Additionally, although no disability was diagnosed upon her discharge from service and the Veteran marked "no" in her Report of Medical History in regard to the question whether she ever had or had currently depression or excessive worry, she marked "yes" to the question regarding whether she ever had or had currently nervous trouble of any sort.

In February 2013, the Veteran underwent a VA examination in order to determine the nature and etiology of her acquired psychiatric disorder.  At such time, mood disorder, anxiety disorder, and personality disorder were diagnosed.  In this regard, while the examiner detailed the Veteran's history and noted previous diagnoses during the appeal period also included major depression and dysthymia, she indicated that, while the Veteran described manic episodes and symptoms of major depression that only last four days at a time, the nature of such episodes did not meet the criteria for bipolar disorder and such mood symptoms were not clearly characterized by major depressive disorder.  

The examiner found that it was possible to separate the symptoms attributable to each diagnosis, and separated out such symptoms, indicating that the mood disorder manifests depression and mania, anxiety disorder is manifested by occasional anxiety, and personality disorder is manifested by a long-standing pattern of mood and interpersonal instability.  However, she further determined that the Veteran's psychiatric disorders result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood, and it was not possible to differentiate what portion of the occupational and social impairment was caused by each mental disorder as the Veteran's symptoms overlap considerably.   

Regarding the diagnosis of anxiety, the examiner found that it was less likely than not than not incurred in or caused by service.  Regarding the diagnosis of mood disorder, the examiner found that it was at least as likely as not related to service.  In this regard, the examiner noted that the Veteran reported that her mood symptoms had been causing her suffering since her service, and that the symptoms treated in service were similar to those she was experiencing now.  The examiner reported that, as mood symptoms are typically manifested in late adolescence and can be pervasive throughout the lifetime, it was at least as likely as not that the Veteran's current mood disorder was connected to the symtpoms she experienced in service.  The Board notes that, although the Veteran was also diagnosed as having a personality disorder, such is not for service connection as it is not an acquired psychiatric disability.  See 38 C.F.R. § 3.303(c).  

Considering the evidence of the Veteran's in-service treatment for psychiatric symptoms and the competent medical evidence that links the currently diagnosed mood disorder to such in-service symptoms, the Board finds that service connection for an acquired psychiatric disorder, diagnosed as mood disorder, is warranted.  Although cognizant that the Veteran has reported and, the medical evidence raises, the issue of psychiatric stressors and psychiatric manifestations prior to service, the Board finds, based on the contents of the examiner's opinion as well as the evidence that the Veteran first attempted suicide while in service, that the evidence supports the finding of a connection between current disability and these in-service symptoms.

Further, the Board is cognizant that the evidence of record also includes diagnoses of depression and an anxiety disorder, but no competent evidence that links these distinct acquired psychiatric disorders to the Veteran's service.  In addition, although the examiner separated out the symptoms of the different psychiatric disorders, she also found the impact such disorders have on her social and occupational functioning could not be separated out.  Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the Veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition).  In this regard, the overall occupational and social impairment is the basis of finding the warranted disability rating.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  Under these facts, the Board finds that the evidence supports granting service connection for mood disorder, and that this results in a complete grant of the claim for service connection for an acquired psychiatric disorder appellate status.   

Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds, based on the evidence of in-service psychiatric symptoms and the competent evidence that links currently diagnosed mood disorder to service, service connection for such  that acquired psychiatric disorder is warranted.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.3102, 3.303.


ORDER

Service connection for mood disorder is granted.


REMAND

The Board finds that examinations are required regarding the claims for service connection for diabetes type I and a bilateral foot disorder.  In addition, a remand is needed to obtain records from the Social Security Administration (SSA) regarding disability benefits and provide full VCAA notice.  Finally, while on remand, the AOJ should also seek updated VA treatment records.

As to diabetes type I, the Veteran has not been provided a VA examination that addresses the etiology of this disorder.  The Veteran has contended that although formally diagnosed in 1991, many years after service, based on the diagnosis being type 1, she must have had the disability upon entrance into service.  See Board Hearing Transcript, page 19.  Further, she has made contentions that she had gestational diabetes during pregnancy and was pregnant at the time of her separation from service.  She has also noted that urinalysis performed during service showed small ketones and that this supports the finding that she was diabetic during service.

Although service treatment records do include a finding of small ketones upon urinalysis, there is no other indication of diagnosis of diabetes upon entrance in service, during service, or at the time of separation of service.  The Veteran, however, has indicated that she had symptoms throughout the time of her service that were indications that she had diabetes, to include skin and stomach problems, irritability, and slow healing infections.  Based on this evidence, the Board finds that a VA examination is necessary in order to determine the nature and etiology of her diabetes.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Further, the Veteran has contended, in the alternative, that such disorder is secondary to her now service-connected mood disorder.  In this regard, she has asserted that her psychiatric symptoms prevent her from adequately taking care of her health and taking the necessary medications for diabetes, leading to increase in her diabetes disability.  Thus, the examiner should also address these contentions regarding secondary service connection.  See 38 C.F.R. § 3.310.

As to the claim for a bilateral foot disorder, the Veteran underwent a February 2013 VA examination.  At such time, the examiner diagnosed a right ankle strain and a left ankle strain.  The examiner acknowledged the in-service treatment for left ankle tendonitis and the Veteran's report that she, in essence, has had symptoms since that time.  The Veteran reported that her diabetes has worsened her symptoms. In an opinion, the examiner noted again the evidence of in-service treatment for left Achilles tendonitis, but found that the Veteran was currently experiencing a left ankle strain.  The examiner opined that the Veteran's left ankle condition was less likely than not related to service, noting that the "two condition are differen[t] and no link could be established between the two of them at this point of time."

The Board finds that this opinion is inadequate.  See, e.g., Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Barr v. Nicholson, 21 Vet. App. 303 (2007).
First, the opinion proffered does not address the right ankle disorder.  Further, while the examiner documents the Veteran's continued complaints regarding tendonitis symptoms, she opined that the currently diagnosed strain was not related to such complaints, without providing any basis for this opinion.  Upon remand, the Veteran should be provided an examination that addresses the questions on appeal.  Further, the examiner should provide an opinion regarding whether the Veteran's diabetes caused or aggravated her bilateral foot disorder.   

Regarding additional records, the claims file contains records documenting the Veteran's receipt of SSA disability benefits.  The claims file does not contain, however, the decision(s) regarding disability benefits or the underlying medical records upon which such decision(s) were made.  The Veteran has indicated that the SSA disability benefits were in part granted due to her diabetes disability.  As these records are relevant to a claim in appellate status, the AOJ should seek these records upon remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Review of the VCAA notice letters issued to the Veteran during the pendency of this appeal reveal that the Veteran has not been provided notice of the elements of a secondary service connection claim.  Upon remand, the AOJ should send the Veteran a VCAA notification letter that includes notice of the evidence and information needed to substantiate a claim for secondary service connection claim.

Additionally, while on remand, all outstanding treatment records from the West Los Angeles, California, VA Medical Center (VAMC) from January 2013 to the present should be obtained for consideration in the Veteran's appeal.  Further, the AOJ should determine whether the Veteran is seeking treatment at other VA facilities, including those in Georgia.  The AOJ should obtain any additional records identified.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain treatment records from the West Los Angeles, California, VA Medical Center (VAMC) from January 2013 to the present.  Further, determine whether the Veteran is seeking treatment at other VA facilities, including those in Georgia, and obtain additional identified records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Request that the SSA furnish a copy of any decision(s) regarding the Veteran's award of disability benefits, as well as copies of all medical records underlying any determination(s).  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  Send the Veteran a notice letter pursuant to the VCAA regarding the issues remaining in appellate status that includes the evidence and information needed to substantiate a claim for secondary service connection.

4.  After completing directives (1)-(3), the Veteran should be scheduled for an appropriate VA examination so as to determine whether the Veteran's diabetes type I is attributable to service or is secondary to service-connected mood disorder.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner should address the following:

(A)  Is it at least as likely as not that the Veteran had diabetes during service?  The examiner should specifically address the finding of ketones upon urinalysis, and the Veteran's allegation of diabetic symptomatology, to include skin and stomach problems, irritability, and slow healing infections, during service.

(B)  If the answer to (A) is "yes," the examiner is asked to opine as to whether there is clear and unmistakable evidence that diabetes pre-existed service. 

(i) If there is clear and unmistakable evidence that diabetes pre-existed service, the examiner is asked to opine as to there is clear and unmistakable evidence that such disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service. 

If there was an increase in the severity of the Veteran's diabetes, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease. 

(ii) If diabetes did not clearly and unmistakably pre-existed service, is it at least as likely as not that such disorder is attributable to service?  

(C)  Is it at least as likely as not that currently diagnosed diabetes type I is caused or aggravated by the Veteran's service-connected mood disorder, to include based on the contention that the disability prevents the Veteran from properly taking care of herself and taking her medications for diabetes?

The rationale for all opinions offered should be provided. 

5.  After completing directives (1)-(3), the Veteran should be scheduled for an appropriate VA examination so as to determine whether the Veteran's bilateral feet disorder is attributable to service or secondary to diabetes type I.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.  If possible, this examination should be provided by a different examiner than the VA contract examiner who provided the February 2013 examination.

The examiner should address the following:

(A)  Identify all current diagnoses of the bilateral feet.

(B)  For each diagnosed foot disorder, it is at least as likely as not attributable to service?  The examiner should review the service treatment records and the February 2013 VA contract examination in which the Veteran's history of left ankle tendonitis is documented.  The examiner should also consider the Veteran's lay testimony attributing her foot disorders to wearing boots in service and her contention that she has had foot pain from the time of service to the present.

(C)  Is it at least as likely as not that any currently diagnosed foot disorder is caused or aggravated by the Veteran's diabetes type I? 

The rationale for any opinion offered should be provided.   

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include the evidence received since the issuance of the February 2013 statement of the case.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


